 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHNATHAN ALLAN BAKER,                           No. 2:17-cv-01812 KJM GGH
12                       Petitioner,
13           v.                                        ORDER
14    CLARK DUCART,
15                       Respondent.
16

17          Petitioner filed his petition for habeas corpus on August 30, 2017. ECF No. 1. On

18   December 29, 2017, respondent, as was required at the time, lodged the documents from

19   petitioner’s state court proceedings in paper form. ECF No. 16. The voluminous nature of this

20   file has made paper review of the matter more difficult than ordinary. In other cases, the

21   undersigned has been informed that filing the record in electronic format is not unduly

22   burdensome.

23          In light of the foregoing, IT IS HEREBY ORDERED that Respondent shall file the

24   documents found in ECF No. 16 in electronic format within 30 days of the date of this order.

25   IT IS SO ORDERED.

26   Dated: December 27, 2018
                                                  /s/ Gregory G. Hollows
27                                        UNITED STATES MAGISTRATE JUDGE
28
                                                       1
